Citation Nr: 0934749	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty for more than 20 
years prior to his retirement in July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
claim of service connection for cause of death.  

In February 2009, the appellant testified before the 
undersigned at a Board hearing.  A transcript of the hearing 
has been associated with the file.  

In October 2008, the appellant filed a statement and claim 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2009).  At the February 2009 Board 
hearing, the appellant's representative requested that this 
claim be developed before it was sent to the Board.  The 
claims file reflects that no development has taken place.  
This matter is referred to the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  




FINDINGS OF FACT

1. The death certificate reflects that the Veteran died in 
December 2006 at the age of 78 from the immediate cause of a 
cerebral hemorrhage, an underlying cause of hypertension, and 
coronary artery disease contributed significantly to his 
death.  

2. At the time of his death, the Veteran was 
service-connected for: lumbar myositis; bronchitis; arthritis 
of multiple joints; the residuals of a fractured right index 
finger; prostatic hypertrophy; and bilateral otitis media.  
The combined evaluation was 40 percent. 

3. A cerebral hemorrhage, hypertension, and/or coronary 
artery disease during or for many years after service and are 
not otherwise related to the Veteran's service.  

4.  The preponderance of the evidence is against a finding 
that any service-connected disability caused or contributed 
substantially or materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist  

In a June 2007 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the appellant under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the appellant of 
information and evidence necessary to substantiate her claim 
for service connection for cause of death.  She was notified 
of the information and evidence that VA would seek to provide 
and the information and evidence that she was expected to 
provide.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other 
grounds sub nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. 
May 19, 2009).  The notice should include:  (1)  A statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2)  an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3)  an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 
21 Vet. App at 352-353.  Unlike a claim to reopen, an 
original DIC claim imposes upon VA no obligation to inform a 
DIC claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
veteran's lifetime was not granted.  Id at 353.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Id.  

As mentioned above, the appellant was sent a notice letter in 
June 2007.  The letter did not inform the appellant of the 
conditions for which the Veteran was service-connected at the 
time of his death.  As a result, a notice error occurred.  

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
rev'd sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
the Federal Circuit held that any VCAA notice error should be 
presumed prejudicial, and that it is VA's burden to rebut 
this presumption.  Recently, the Supreme Court made clear 
that it is the claimant's burden to show that a notice error 
was harmful.  Shinseki v. Sanders, 129 S. Ct. at 1705-1706.  
However, the Supreme Court also qualified its decision by 
stating that the United States Court of Appeals for Veterans 
Claims (Veterans Court) is in the best position to determine 
what "natural effects" are likely to stem from notice 
errors.  Shinseki v. Sanders, 129 S. Ct. at 1707.  The 
Supreme Court noted that given the nonadversarial nature of 
the adjudicating of veterans' claims, certain notice errors 
may be considered to be more harmful than errors that 
typically occur in other circumstances or other kinds of 
civil cases.  Id.  As a result, the Board will address the 
procedural deficiency here.  

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 
(Fed. Cir. 2006).  However, after a notice deficiency has 
occurred, there are ways of showing that the purpose of VCAA 
notice was not frustrated.  Two ways of showing this include: 
defects in notice were cured by actual knowledge on the part 
of the appellant and establishing that a reasonable person 
could be expected to understand what was still needed based 
on the notice provided.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) actual 
knowledge was defined as: "[S]tatements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Here, the appellant's representative stated the 
disabilities that the Veteran was service-connected for at 
the February 2009 hearing.  Also, the appellant submitted a 
detailed February 2008 notice of disagreement stating what 
she believed might be the causes of the Veteran's death.  She 
stated: "I strongly feel that although he didn't go to the 
doctor's for common cold symptoms, his death was caused by 
problems of his lungs and because he was taken off blood 
pressure medication which up until the time they took him off 
of it was under control (sic)."  She also said: "I realize 
that cerebral hemorrhage is not a cause of death for his 
disability claim but-did they misdiagnose the lung problems 
of pulmonary disease and pulmonary emphysema?"  As a result, 
the Board finds that the purpose of VCAA notice has not been 
frustrated because the statements demonstrate that the 
appellant had acknowledge of what the Veteran was 
service-connected for at death because her theory of the case 
is that the Veteran's service-connected bronchitis caused his 
death.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2008).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to her claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

A medical opinion is not needed to make a decision in this 
case.  As explained below, the evidence does not show a 
causal connection between the Veteran's service and his 
causes of death.  VA's duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service treatment records have been 
associated with the claims file.  All reasonably identified 
and available medical records have been secured.  The duty to 
assist has been met.  

II. Legal Criteria  

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2008).  
A service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related.  38 C.F.R. § 3.312(b) (2008).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a cardiovascular disease 
(including hypertension and/or coronary artery disease) 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1) (2008).  In 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (2008).  In the same category are service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2008).  Where the service connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2008).  In this situation, it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

III. Analysis  

The Veteran's death certificate reflects that he died on 
December [redacted], 2006; the immediate cause of death was a 
cerebral hemorrhage.  A sequentially listed condition leading 
to the immediate cause of death was hypertension.  Another 
significant condition contributing to death but not resulting 
in the underlying cause was coronary artery disease.  

At the time of his death, the Veteran was service-connected 
for the following: lumbar myositis (20 percent from August 
1968); bronchitis (10 percent from January 1969); the 
residuals of a fractured right finger (0 percent from August 
1968); prostatic hypertrophy (0 percent from August 1968); 
arthritis of multiple joints (20 percent from March 1974); 
and bilateral otitis media (0 percent from August 1968).  

The appellant contends that the Veteran's service-connected 
bronchitis was related to his death.  In her February 2008 
notice of disagreement, she set forth the Veteran's past 
medical history, referencing his VA medical records for some 
support.  She stated that in June 2000, the Veteran was 
diagnosed with pulmonary emphysema and that in November 2005 
he was monitored for nodules within his left lung.  By April 
2006, he had lost 25 pounds and had developed dementia.  He 
was experiencing shortness of breath and weakness.  He was on 
a blood pressure medication to control his blood pressure 
(which fluctuated).  

She stated the Veteran visited the VA emergency room (ER) in 
July 2006 because he was experiencing shortness of breath, 
weakness and a low pulse.  The ER doctor stated the Veteran 
was a good candidate for a pacemaker, and the Veteran was 
given a pacemaker in August 2006.  His use of blood pressure 
medication was reduced in October 2006.  In November 2006, he 
went to the ER complaining of chest pain, coughing, and high 
blood pressure.  On November 30, 2006, he was taken off of 
the blood pressure medication.  When appellant questioned why 
the doctors took him off the blood pressure medication, they 
explained that it was what was causing the light headedness.  
In December 2006 he was taken to the ER and diagnosed with a 
cerebral hemorrhage.  He died the next day.  

The appellant claims that she felt the Veteran's death was 
caused in part "by problems of his lungs."  She also 
questioned: "I realize that cerebral hemorrhage is not a 
cause of death for his disability claim but-did they 
misdiagnose the lung problems of pulmonary disease and 
pulmonary emphysema?"  In a March 2009 statement, she 
pointed out that the Veteran had quit smoking 20 years prior.  
At the February 2009 hearing, the appellant's representative 
indicated that because the Veteran was service-connected for 
bronchitis and died from a cardiopulmonary event, his 
bronchitis "did in fact have an interplay (sic) with one or 
more of the primary causes of death, as well as the 
underlying cause of death."  

The Veteran's medical history shows that over the course of 
his service he was treated for numerous upper respiratory 
infections.  A November 1968 VA examination shows the Veteran 
reported past bouts of pleurisy and reported pain in his 
chest if he sneezed or coughed unexpectedly.  A January 1969 
VA medical record showed a diagnosis of chronic bronchitis 
with emphysema.  An X-ray of the chest showed increased 
prominence of the pulmonary markings but no definite evidence 
of pulmonary infiltration.  Cardiac and aortic shadows were 
within normal limits.  At an April 1969 VA orthopedic and 
chest examination the Veteran was diagnosed with bronchitis.  
At an October 1978 VA examination, the Veteran reported 
having only a couple of episodes of bronchitis and 
occasionally wheezing in the morning.  "He does admit to a 
prolonged history of smoking some one to one and a half packs 
daily."  

More recent VA medical records show the progression of the 
Veteran's illness until his death in 2006.  A May 2000 VA 
radiology record showed an impression of moderate pulmonary 
emphysema.  There was no acute pulmonary process.  Another VA 
radiology record from July 2005 showed the Veteran had 
probable chronic obstructive pulmonary disease (COPD).  The 
next month, a VA radiology record showed "mild centrilobular 
emphysema" with an impression of "three nodules within the 
left lung".  The nodules were noncalcified and were 
indeterminate for benign versus malignant etiology.  Follow 
up was recommended.  

An April 2006 VA primary care note shows the Veteran called 
for an appointment.  It states he had dementia and was not a 
very good historian.  He reported an episode from earlier in 
the morning where he had mild shortness of breath and pain in 
his arm.  He was pain free and not short of breath at the 
office visit.  It was noted that he had no documented history 
of coronary artery disease, but he had cardiovascular risk 
factors with atherosclerotic disease of the carotids.  The 
August 2005 radiology lung results (showing COPD) were noted.  
The final assessment was shortness of breath.  An April 2006 
VA computed tomography (CT) scan showed the nodules were 
again noted, but stable and unchanged.  

The following month, a VA radiology record showed mild COPD.  
He had no acute cardiopulmonary process.  The tiny nodularity 
from the prior CT scan was again noted.  A May 2006 ER 
nursing note showed the Veteran arrived with lightheadedness 
and shortness of breath.  The Veteran reported that the 
shortness of breath was not worse than normal, however, his 
blood pressure was lower than normal.  

In July 2006, a VA nursing note shows the Veteran complained 
of flushing and dizziness.  A VA cardiology record from the 
same month showed that a consultation request noted "cardiac 
arrhythmia: symptomatic bradycardia."  An echocardiography 
was completed.  The impression was that global systolic left 
ventricle function was normal without regional wall motion 
abnormalities.  There was borderline diastolic function.  No 
significant stenotic or regurgitant valvular lesions were 
demonstrated.  Pulmonary artery pressure was normal.  A July 
2006 VA radiology record showed no acute process and 
unchanged emphysema.  A July 2006 VA discharge record showed 
that acute coronary syndrome was ruled out.  The V had 
intermittent dizziness; asymptomatic bradycardia; 
hyperlipidemia; and dementia.  He was status post carotoid 
endarterectomy.  

A September 2006 VA primary care note shows the Veteran had 
lost eight pounds since his last visit.  This was attributed 
to dementia.  The note states he was taken off of his blood 
pressure medication due to dizziness.  A November 2006 VA 
radiology record again showed probable pulmonary emphysema.  

In December 2006, a VA CT brain scan was performed on the 
Veteran and showed an impression of a large intra parenchymal 
hematoma, in the distribution of the right middle cerebral 
artery.  This produced edema throughout the right cerebral 
hemisphere with a large shift from the right to the left (an 
abnormality).  A December 2006 VA history and physical showed 
that the Veteran complained of a headache and became 
progressively obtunded.  His history of vascular dementia and 
hypertension was noted.  His pacemaker for sick sinus 
syndrome was also noted.  His blood pressure was 198/90 on 
admission.  He was admitted to hospice.  His family requested 
that comfort measures be provided to him through hospice.  
His social history noted that he did not smoke or drink.  The 
impression noted all of the Veteran's health problems, this 
including the following: large right intra cerebral bleed 
with edema; hyperlipidemia; Alzheimer's versus vascular 
dementia; B12 deficiency; carotid artery disease; 
hypertension; history of a stroke; peripheral artery disease; 
sensorineural hearing loss; prostatic hypertrophy; 
cholelithiasis; sick sinus syndrome; coronary artery disease; 
status post catheterization; and multiple old pulmonary 
granulomas.  

A December 2006 VA respiratory note shows the Veteran 
received medication via an aerosol mask for therapeutic 
treatment.  The final VA record shows he was admitted to the 
hospice unit and died early on December [redacted], 2006 with his 
family at the bedside.  An autopsy was requested, but 
declined by the family.  

After considering all the evidence, the Board finds that 
service connection for cause of death is not warranted.  On 
the issue of whether the Veteran's bronchitis was an 
contributory cause of death, 38 C.F.R. § 3.312(c)(1) requires 
that it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  In the 
Veteran's case, the cerebral hemorrhage was so overwhelming 
that death was inevitable despite the coexisting service-
connected disability.  As indicated on the death certificate, 
this was due to hypertension and the only other condition 
significantly contributing to his demise was coronary artery 
disease.  

The Board does find the appellant's lay statements regarding 
the manifestations of the Veteran's bronchitis to be 
credible.  Given the credibility of the appellant's 
statements, they still do not satisfy the requirements for a 
grant of the Veteran's cause of death claim.  That the 
Veteran suffered from bronchitis is not in dispute; the issue 
is whether his bronchitis (or any other service-connected 
condition) contributed substantially and materially to the 
Veteran's death through a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  There is no indication that the appellant or 
her representative has the requisite professional knowledge 
of medical principles that would permit her or him to render 
an opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  No competent evidence of record exists 
establishing that the Veteran's bronchitis substantially 
contributed to his death.  

Additionally, there is no showing that the causes of death 
listed on the death certificate were related to any other 
service-connected conditions.  The other service-connected 
conditions consisted of lumbar myositis, arthritis of 
multiple joints, the residuals of a fractured right finger, 
prostatic hypertrophy, and bilateral otitis media.  Most of 
these conditions were of a static nature, involving muscular 
function that did not involve vital body functions.  As 
contemplated under 38 C.F.R. § 3.312(c)(2), these conditions 
would not generally be held to have contributed to death.  
See Lathan, 7 Vet. App. at 366.  As for otitis media, there 
has been no showing that this condition was even tangentially 
related to the Veteran's death.  

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
Veteran's death.  As noted, the evidence of record does not 
show that the Veteran's listed causes of death were related 
to any of his service-connected disabilities.  The evidence 
also does not show that his listed causes of death were 
incurred or aggravated in service.  As a result, any opinion 
relating the Veteran's cause of death to service would be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2008).  

The Board sympathizes with the appellant.  However, as the 
preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  The claim must be denied.  




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


